Case 1:19-cv-24919-BB Document 13 Entered on FLSD Docket 12/02/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-24919-BLOOM/Louis

 ASIA MARITIME PACIFIC CHARTERING LTD.
 and AMP HANDYBULK CARRIERS LTD.,

        Plaintiffs,

 v.

 A. CAYUME HAKH & SONS,

       Defendant.
 __________________________________________/

 ORDER DIRECTING ISSUE OF PROCESS OF ATTACHMENT AND GARNISHMENT

        THIS CAUSE is before the Court upon Plaintiffs’ Motion for Order for Issuance of

 Process of Maritime Attachment and Garnishment, ECF No. [5] (“Motion”). The Court has

 carefully reviewed the Motion, the record in this case and the applicable law, and is otherwise fully

 advised. Accordingly, the Motion, ECF No. [5], is GRANTED.

        Pursuant to Supplemental Rule (B)(l) and Local Admiralty Rule B(3)(a), the Clerk of

 Court is directed to issue the Summonses and Processes of Attachment and Garnishment and

 Writs of Attachment and Garnishment in the above-styled action.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 27, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
